Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The cited prior art effectively sets forth the state of the art, however none of the references describe, teach or suggest the claimed limitations.  Namely, a mask blank comprising a thin film for forming a transfer pattern on a transparent substrate, wherein: the thin film is made of a material containing silicon and nitrogen, and in setting a plurality of measurement locations in a thickness direction of an inner region which is a region excluding a vicinity region of an interface of the thin film with the transparent substrate and a surface layer region opposite from the transparent substrate, conducting an X-ray photoelectron spectroscopy to acquire a maximum peak Psi fi of photoelectron intensity of Si2p narrow spectrum for each of the plurality of measurement locations of the inner region, acquiring an average value PSi_fi_av of the maximum peaks PSi_fi that are each acquired, setting a plurality of measurement locations in the transparent substrate in a thickness direction, conducting an X-ray photoelectron spectroscopy to acquire a maximum peak PSi_sb of photoelectron intensity of Si2p narrow spectrum for the plurality of measurement locations of the transparent substrate, and acquiring an average value PSi_sb_av of the maximum peaks PSi_sb that are each acquired, the average value PSi_fi_av of the thin film divided by the average value PSi_sb_av of the transparent substrate (PSi_fi_av)/(PSi_sb_av) is 1.08 or more..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737